UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1285


DAWN NORMAN,

                Plaintiff - Appellant,

          v.

RHODA PATNETLLI; BONECA NORMAN; ANNIE WILLIAMS; ISABELLE
HILLARD; CLAUDINE REEVES; NETTIA CONSELLE; JANE DOE; JOHN
DOE,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:13-cv-00041-JRS)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dawn Norman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dawn Norman seeks to appeal the district court’s order

dismissing her civil complaint without prejudice for failure to

comply with a court order directing her to file a particularized

amended complaint.         This court may exercise jurisdiction only

over   final    orders,     28    U.S.C.         §    1291     (2006),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                 The order Norman seeks to appeal

is   neither   a   final    order      nor    an     appealable       interlocutory    or

collateral order.          Because Norman can remedy the deficiencies

identified by the district court by filing an amended complaint

following the instructions of the district court, we conclude

that the district court’s order is neither final nor otherwise

appealable.        Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                            Accordingly, we

dismiss the appeal for lack of jurisdiction.                          We dispense with

oral   argument     because      the    facts        and     legal    contentions     are

adequately     presented    in    the    materials           before    this   court   and

argument would not aid the decisional process.



                                                                                DISMISSED




                                             2